Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s amendments/arguments filed on May 4, 2021. Claims 1-17 and 19-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-17 and 19-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Pandit et al., U.S. Patent Application Publication No. US 2019/0271563, in view of Downey et al., U.S. Patent Application Publication No 2015/0323930, hereinafter referred to as Pandit and Downey, respectively.

6.	Regarding independent claim 1, Pandit discloses a method implemented by one or more processors, the method comprising: receiving operational data corresponding to vehicle operations, which include a vehicle navigating to complete a voyage by at least passing between 

7.	Downey teaches when the voyage completion estimate indicates that the operating variable of the vehicle is insufficient for completing the voyage: causing the vehicle to maneuver to a separate location, between the two different locations.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

processing the operational data using a neural network model that has been previously trained using past operational data collected during one or more voyages of one or more vehicles; generating, as output of the neural network model based on the processing, an estimated value corresponding to an operating variable of the vehicle, wherein the operating variable is associated with a state of charge of one or more batteries of the vehicle, and wherein the estimated value output by the neural network is indicative of whether the vehicle is able to complete the voyage without recharging the one or more batteries; determining a voyage completion estimate based on the estimated value for the operating variable of the vehicle and a current status of the vehicle through the voyage; and when the voyage completion estimate indicates that the operating variable of the vehicle is insufficient for completing the voyage: causing the vehicle to maneuver to a separate location, between the two different locations.

9.	Claims 2-7 depend from claim 1 and are therefore allowable.

10.	Regarding independent claim 8, Pandit discloses the refueling of the vehicle being immediately prior to, or along, a voyage of the vehicle; determining, during the voyage of the vehicle, a range of operational characteristic values associated with the vehicle, wherein the range of operational characteristic values correspond to historical operational characteristics measured during at least a time period during the voyage.

11.	Downey teaches when the voyage completion estimate indicates that the operating variable of the vehicle is insufficient for completing the voyage: causing the vehicle to maneuver to a separate location, between the two different locations.

12.	Regarding independent claim 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

 A method implemented by one or more processors, the method comprising: determining a transient characteristic value corresponding to a dynamic property of an energy storage apparatus accessible to a vehicle, wherein the dynamic property is measured during a refueling of the vehicle; processing, as input to a trained neural network model, the transient characteristic value and the range of operational characteristic values associated with the vehicle, wherein the input to the trained neural network model further includes an environmental characteristic value that is based on environmental data corresponding to an environmental condition affecting a battery of the vehicle during the voyage, and wherein the trained neural network model is trained based on data obtained during previous voyages of one or more vehicles; generating, as output from the trained neural network model and based on the processing, an estimated value corresponding to an operating variable of the vehicle, wherein the operating variable is associated with a state of charge of the energy storage apparatus, and wherein the estimated value output by the neural network is indicative of whether the vehicle is able to complete the voyage without refueling the energy storage apparatus; and 4causing the vehicle to maneuver according to a trajectory that is selected based on the estimated value and in furtherance of the vehicle completing the voyage.

13.	Claims 9-12 depend from claim 8 and are therefore allowable.

14.	Regarding independent claim 13, Pandit discloses a method implemented by one or more processors, the method comprising: generating a first range of operational characteristic values associated with a vehicle that is operating to complete a voyage, wherein the first range of operational characteristic values correspond to historical operational characteristics measured during a first portion of the voyage of the vehicle; generating a first present characteristic value corresponding to a first present operational characteristic of the vehicle, wherein the historical operational characteristics and the first present operational characteristic convey different operating characteristics of the vehicle; processing, as a first input to a trained neural network model, the first range of operational characteristic values and the first present characteristic value.



16.	Regarding independent claim 13, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generating, as a first output from the trained neural network model and based on the processing, a first estimated value corresponding to an operating variable of the vehicle, wherein the first estimated value is indicative of whether the vehicle is able to complete a first portion of the voyage without recharging one or more power supplies configured to provide power to the vehicle or one or more batteries included in the vehicle, wherein the operating variable includes a state of charge of the one or more power supplies or the one or more batteries, and wherein the first range of operational characteristic values is generated based on environmental measurements performed by the vehicle during the first portion of the voyagneural network model that stores the first output for processing with the second input to determine a second output; receiving the second output from the trained neural network model, wherein the second output includes a second estimated value corresponding to the operating variable of the vehicle; and causing the vehicle to maneuver in furtherance of completing the voyage based on the second estimated value corresponding to the operating variable of the vehicle.

17.	Claims 14-17 and 19-20 depend from claim 13 and are therefore allowable.

18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665